        Case 2:20-cr-00017-DLC Document 16 Filed 10/06/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION



 UNITED STATES OF AMERICA,                             CR 20-17-BU-DLC

                    Plaintiff,
                                                             ORDER
             vs.

DYLAN COLE MARTIN,

                    Defendant.



      The United States has moved to revoke the Defendant’s pretrial release.

Based on the affidavit testimony of the U.S. Pretrial Services Officer given under

penalty of perjury, the Court finds there is probable cause to believe the Defendant

has violated conditions of supervision. Accordingly,

      IT IS HEREBY ORDERED that an arrest warrant be issued.

                   DATED this 6'^ day of October, 2020.


                                             Kathleen L. DeS
                                             United States Magistrate Judge




                                         1
